DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 3, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-4 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of preventing currency exchange to complete a transaction.  In particular, the claim recites limiting a transaction to being completed only using a domestic, rather than foreign, currency when the system cannot access an exchange rate system.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
a currency reading device which is capable of accepting a variety of currencies; and 
a controller which is programmed to perform a predetermined process, wherein, in a case in which an error occurs in communication with the management server, the controller is programmed to perform a process which limits usage of a foreign currency but allows usage of a local currency in the currency reading device.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the reading device, controller, and server are simply instructions to apply the abstract ideas using a computer.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the reading device, controller, and server are simply instructions to apply the abstract ideas using a computer.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-4: Claims 2-4 have also been analyzed for subject matter eligibility.  However, the subject matter of these claims also fail to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of updating an exchange rate and displaying the updated exchange rate, which is a Certain Method of Organizing Human Activities.  Further, limiting the display of the exchange rate when the exchange rate is unavailable is also an example of Certain Methods of Organizing Human Activities.
Claim 3 recites the abstract idea of updating the exchange rate when communication with the management server is re-established, which is a Certain Method of Organizing Human Activities.
Claim 4 recites the abstract idea of limiting usage of a money type in a foreign currency when there is a communication error, which is a Certain Method of Organizing Human Activities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2005/0154674 to Nicholls et al.
Per Claim 1: Nicholls discloses:
A currency handling system connected to a management server through a communication line, comprising: (see Nicholls at ¶ 20: System 100 includes point of sale system 102, which can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more software systems operating on a point of sale processing system that is configured to receive credit card data from a magnetic stripe, smart card reader, or other suitable credit card data.)
a currency reading device which is capable of accepting a variety of currencies; and (see Nicholls at ¶ 20: System 100 includes point of sale system 102, which can be implemented in hardware, software, or a suitable combination of hardware and software, and which can be one or more software systems operating on a point of sale processing system that is configured to receive credit card data from a magnetic stripe, smart card reader, or other suitable credit card data.)
a controller which is programmed to perform a predetermined process, wherein, in a case in which an error occurs in communication with the management server, the controller is programmed to perform a process which limits usage of a foreign currency but allows usage of a local currency in the currency reading device. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Nicholls at ¶ 20: System 100 includes point of sale system 102, which can be implemented in hardware, software, or a suitable combination of hardware and software.  See also ¶ 45: Transaction processor suspension system 406 receives transaction processor suspension data and suspends the dynamic currency conversion processes for a given point of sale system, a given merchant, a given issuing bank, a given currency type, or other suitable suspension criteria. In one exemplary embodiment, when system 400 is implemented on a point of sale system 102, transaction processor suspension system 406 can receive transaction processor suspension status data, such as when a transaction processing system 112 determines that dynamic currency conversion is no longer available due to loss of connection with multicurrency processing system 122, due to a number of fraudulent transactions at a given point of sale system 102, or in other suitable situations.  See also ¶ 61: In operation, method 600 allows dynamic currency conversion to be performed without involving the cardholder or the merchant until after it has been determined whether dynamic currency conversion is available, what the currency conversion rate is, or whether any other status conditions exist that would prohibit the dynamic currency conversion from transaction from being completed.)

Per Claim 2: Nicholls discloses the subject matter of claim 1, from which claim 2 depends.  Nicholls further discloses:
a storage unit which stores an exchange rate; and (see Nicholls at ¶ 24: Exchange rate system 106 provides exchange rate data in response to a query for an exchange rate for a foreign currency as compared to a local currency. Exchange rate system 106 thus can interface with bank identifier system 104, DCC status system 108, local currency system 110, or other suitable systems to provide exchange rate data.)
a display device which displays the exchange rate, (see Nicholls at ¶ 59: At 622 the cardholder is prompted for dynamic currency conversion approval. In one exemplary embodiment, this prompt is transmitted from transaction processing system 112 to the point of sale system 102. Likewise, where method 600 is performed at the point of sale system, this prompt can be generated locally, or other suitable processes can be used. The method then proceeds to 624.)
wherein, the controller is programmed to perform processes of: (a) updating the exchange rate in the storage unit in a case in which communication related to information of the exchange rate is performed with the management server; (see Nicholls at ¶ 65: Otherwise, the method proceeds to 712 where the exchange rate data is retrieved. The method then proceeds to method 714 where it is determined whether the exchange rate has expired based on the time data associated with the exchange rate. If the exchange rate has expired the method then proceeds to 716 where the status is changed to disabled and the method then proceeds to 718 where a request for a new exchange rate data update is generated.)
(b) referring to the exchange rate in the storage unit and displaying the exchange rate on the display unit; and (see Nicholls at ¶ 60: Otherwise, the method proceeds to 628 where the transaction is processed as a foreign currency transaction using the exchange rate presented to the cardholder.)
(c) limiting display of the exchange rate on the display unit in a case in which an error occurs in communication with the management server. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Nicholls at ¶ 61: In operation, method 600 allows dynamic currency conversion to be performed without involving the cardholder or the merchant until after it has been determined whether dynamic currency conversion is available, what the currency conversion rate is, or whether any other status conditions exist that would prohibit the dynamic currency conversion from transaction from being completed.  See also ¶ 45: Transaction processor suspension system 406 receives transaction processor suspension data and suspends the dynamic currency conversion processes for a given point of sale system, a given merchant, a given issuing bank, a given currency type, or other suitable suspension criteria. In one exemplary embodiment, when system 400 is implemented on a point of sale system 102, transaction processor suspension system 406 can receive transaction processor suspension status data, such as when a transaction processing system 112 determines that dynamic currency conversion is no longer available due to loss of connection with multicurrency processing system 122, due to a number of fraudulent transactions at a given point of sale system 102, or in other suitable situations.)

Per Claim 3: Nicholls discloses the subject matter of claim 2, from which claim 3 depends.  Nicholls further discloses:
wherein, in a case in which an error occurs in communication with the management server and then the error is recovered, the controller communicates with the management server in regard to information of the exchange rate and causes the management server to execute a process of updating the exchange rate in the storage unit. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Nicholls at ¶ 65: Otherwise, the method proceeds to 712 where the exchange rate data is retrieved. The method then proceeds to method 714 where it is determined whether the exchange rate has expired based on the time data associated with the exchange rate. If the exchange rate has expired the method then proceeds to 716 where the status is changed to disabled and the method then proceeds to 718 where a request for a new exchange rate data update is generated.)

Per Claim 4: Nicholls discloses the subject matter of claim 1, from which claim 3 depends.  Nicholls further discloses:
wherein, the controller is programmed to perform processes of: limiting usage of a predetermined money type of a predetermined foreign currency in the currency reading device in a case in which an error occurs in communication with the management server. (see Nicholls at ¶ 45: Transaction processor suspension system 406 receives transaction processor suspension data and suspends the dynamic currency conversion processes for a given point of sale system, a given merchant, a given issuing bank, a given currency type, or other suitable suspension criteria. In one exemplary embodiment, when system 400 is implemented on a point of sale system 102, transaction processor suspension system 406 can receive transaction processor suspension status data, such as when a transaction processing system 112 determines that dynamic currency conversion is no longer available due to loss of connection with multicurrency processing system 122, due to a number of fraudulent transactions at a given point of sale system 102, or in other suitable situations.  See also ¶ 61: In operation, method 600 allows dynamic currency conversion to be performed without involving the cardholder or the merchant until after it has been determined whether dynamic currency conversion is available, what the currency conversion rate is, or whether any other status conditions exist that would prohibit the dynamic currency conversion from transaction from being completed.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2011/0124405 discloses a game system is provided which is capable of continuing a game without a player feeling inconvenience even in a case where a basic currency at hand is lost. This game system includes: a bill identifying apparatus for identifying bills of different currencies and an amount of the bills and then outputting data representing the identified result; a player tracking device which is integrated with each of gaming machines, for converting data outputted from the bill identifying apparatus to credit data for executing a game, based on an exchange rate; and an information card device which is integrated with the player tracking device, the information card device causing an information card to store data equivalent to an amount awarded to a player in accordance with a game result of the gaming machines and sending out the credit data for executing the game to the gaming machines, based on the data equivalent to the amount read from the information card.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685